Citation Nr: 9915405	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that, while the veteran originally indicated, 
in her April 1998 Substantive Appeal, that she wanted to have 
a travel board hearing, she thereafter withdrew that request, 
in a statement to that effect that she signed and dated in 
November 1998.  The appealed claim is now ready for the 
Board's review.

The Board also notes that, in an undated attachment to the 
above statement of November 1998, the veteran requested to be 
service-connected for a right knee disability.  This issue is 
not on appeal and is referred to the RO for appropriate 
action.


FINDING OF FACT

There is no competent medical evidence in the record 
demonstrating that the diagnosed left knee disability had its 
onset during service or within one year from the veteran's 
separation from active military service, or that it is in any 
way causally related to service.


CONCLUSION OF LAW

The veteran has failed in her initial duty to submit a claim 
of entitlement to service connection for a left knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) has said that 
VA's statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  VA regulation also provides for 
the granting of service connection, on a presumptive basis, 
when it is shown that a chronic disease, such as arthritis, 
was manifested to a degree of 10 percent or more within one 
year from the veteran's separation from active military 
service, even if there is no evidence of the manifestation of 
such disease during service.  See, 38 U.S.C.A. §§ 1101, 1112 
(West 1991); and 38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

The veteran contends that she is entitled to be service-
connected for a left knee disability because, while this 
disability was first diagnosed several years after service, 
the disability is most likely the result of her multiple 
parachute jumps during service.

The service medical records confirm the veteran's contention 
of having been a paratrooper.  Their only mention of any 
abnormalities of, or difficulties with, the left knee is 
contained in a May 1992 orthopedic consultation due to 
complaints of left sciatic pain, at which time it was noted 
that there were deep tendon reflexes ("DTR's") on left knee 
hyperextension and what appears to be a reference to either 
left knee hyperextension tenderness or to tenderness on 
palpation of the lumbosacral spine's L3 through L5 levels.  
The provisional diagnosis at that time was listed as 
scoliosis with left sciatic pain distribution, secondary to 
vertical compression.

The Board notes that the service medical records, including 
the above May 1992 record, are, however, totally silent as to 
the actual manifestation of a left knee disability at any 
time.  In fact, the reports of the medical examinations that 
the veteran underwent in May 1977, March 1981, July 1993 and 
September 1993 all reveal normal clinical evaluations of the 
veteran's lower extremities and the reports of medical 
history that the veteran filled out, signed and dated in May 
1977, July 1993 and September 1993 all reveal that the 
veteran always denied ever having had, or currently having, a 
"trick" or locked knee.

The veteran's current contentions to the effect that the 
present left knee disability most likely had its onset during 
service are further contradicted by the reports of three VA 
medical examinations (two of them orthopedic examinations) 
that were conducted in January 1994, which are devoid of any 
complaints of left knee problems or a diagnosis of any left 
knee disability.

A July 1996 VA outpatient medical record reveals that the 
veteran complained of left knee pain, said that she thought 
that she might have twisted the knee over the weekend and 
specifically denied any previous history of knee problems.  
The pain was described as a pinching sensation, sometimes 
causing limping and left knee pain was listed as the 
diagnostic impression.  Similar complaints of left knee pain 
were thereafter recorded in another VA outpatient medical 
record that was produced three months later, in October 1996, 
at which time the veteran said that she continued to have 
pain and swelling in the joint.  Chronic left knee pain was 
listed as the diagnostic impression.

The report of VA X-Rays of the veteran's left knee that were 
obtained in November 1996 reveals an impression of early mild 
osteoarthritis of both knees, worse on the left than on the 
right, with no evidence of acute injury.

A June 1997 VA outpatient medical record reveals complaints 
of a six-month history of bilateral knee pain, worse on the 
left than on the right, and a diagnosis of bilateral knee 
degenerative joint disease (DJD), while a June 1997 VA 
operation report reveals that the veteran, who had a one to 
two-year history of left knee pain substantiated by X-Ray 
findings of DJD in both knees, underwent a left knee 
diagnostic arthroscopy, with a partial meniscectomy of the 
lateral compartment.

The Board acknowledges the fact that the veteran was a 
paratrooper during service and thus accepts as credible her 
contentions of having had multiple parachute jumps during 
that time.  However, the fact remains that the record is 
devoid of a diagnosis of a left knee disability during 
service and the earliest diagnosis of such a disability (in 
this case, osteoarthritis, which is basically DJD, a chronic 
disease for VA purposes) was not made within the year 
immediately following the veteran's separation from active 
service, but more than two years after that date, which 
necessarily means that presumptive service connection is not 
warranted.

Also, while the Board accepts as credible the veteran's 
statements regarding her having had multiple jumps as a 
paratrooper during service, the Board cannot accept her 
statements of medical causation as competent evidence 
satisfying the Caluza criterion of a nexus because the Court 
has specifically said that statements of medical causation 
submitted by nonmedical personnel are considered lay evidence 
and that, as such, they are insufficient to render a claim 
for service connection well grounded.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In fact, and with regard 
to the nexus aspect of this claim, the Board further notes 
that, rather than demonstrating an inservice onset, the 
medical evidence in the record strongly suggests that the 
present disability of the left knee was most likely caused by 
the post-service incident of June 1996 in which the veteran 
reportedly twisted her knee and prior to which she 
specifically said that she had not had any problems with the 
left knee.  (See, in this regard, the aforementioned undated 
attachment to the veteran's statement of November 1998, in 
which the veteran acknowledged that "I ... never had knee 
problems while on active duty.  I started having knee 
problems after I retired.")

In view of the above, the Board concludes that the veteran 
has failed to meet her initial duty to submit a claim for 
service connection for a left knee disability that is well 
grounded or capable of substantiation, as she has failed to 
affirmatively and objectively demonstrate that the left knee 
disability that was first diagnosed more than two years after 
service is in any way causally related to service.  Her 
failure to do so translates into a lack of a duty to further 
assist her and also means that the Board has not acquired 
jurisdiction over the claim, which must be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a left knee disability.  Under these 
circumstances, VA has no further duty to assist her under the 
provisions of 38 U.S.C.A. § 5103(a) (West 1991) in the 
development of said claim.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a left knee disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

